The plaintiff in error was convicted in the county court of Choctaw county for the crime of unlawfully selling intoxicating liquors, and was sentenced to be confined for a period of 30 days in the county jail and to pay a fine of $50. The judgment and sentence was entered on April 28, 1909. An appeal was taken by filing in this court a case-made without a petition in error. No petition in error or briefs have ever been filed, and we are not advised of what plaintiff in error complains of or relies upon for reversal. Counsel for the state on March 26, 1910, filed a motion for affirmance for want of prosecution. We have examined the information, instructions of the court, and the judgment and sentence, and we have discovered no error which will warrant a reversal of the case. The motion to affirm is therefore *Page 48 
sustained, and the judgment of the county court of Choctaw county is in all things affirmed, and the cause remanded, with direction to enforce the judgment and sentence.